— Appeal by defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered May 10, 1980, convicting him of two counts of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. With respect to the issues which were not preserved for appellate review as a matter of law, we decline to exercise our interest of justice jurisdiction. We find no merit to defendant’s remaining contentions. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.